Marshall. Ch. J.
delivered the opinion of the Court to the following effect:
This is'a suit in chancery, and the. Defendant pleads the act of limitations. The Plaintiff by his replication attempts to bring the case within the exception contained in the 14th section of that act5. but it seems essen-" tial, under that section, that the Complainant should have been actually defeated or obstructed ip bringing his action by the removal of the Defendant. ' There is no evidence of his intention of bringing bis action sooner than he did, or that he was delayed by the Defendant’s removal from the county. The Court is therefore of opinion that the circumstance,of removal is not sufficient to take the case out of the statute,
. It is objected, that the plea* of the statute of limitations is not good unless the Defendant answer also and deny the debt, or aver it to be paid. But if this be a valid objection, it ought to have been takeri at the time of offering the plea, and before the issue was joined, I£ is now too late.
If it be a good objection in cases within the general *206jurisdiction of a Court of equity, yet it is not valid in a case like the present' which is really á case at law as - between the present parties.
The Court is of opinion that the plea is á good-bar, and that the decree should be affirmed.